DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LISA ZIMMERMAN,
                              Appellant,

                                    v.

                              APSEN G, LLC,
                                Appellee.

                              No. 4D17-1656

                               [May 3, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph Marx, Judge; L.T. Case No. 50-2016-CA-002725-
XXXX-MB (AN).

  Larry M. Mesches of Klett, Mesches & Johnson, P.L., Palm Beach
Gardens, for appellant.

  Kimberly J. Freedman and Francisco Armada of Broad and Cassel, LLP,
Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.